13 N.Y.3d 831 (2009)
DDJ MANAGEMENT, LLC, et al., Appellants,
v.
RHONE GROUP L.L.C. et al., Respondents, et al., Defendants.
Court of Appeals of New York.
Submitted September 8, 2009.
Decided October 27, 2009.
Motion by Loan Syndications and Trading Association et al. for leave to file a memorandum of law amici curiae on the motion for leave to appeal herein granted and the memorandum of law is accepted as filed, and for leave to file a brief amici curiae on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.